—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered January 27, 1995, which granted the motion of New York City Housing Authority ("NYCHA”) to change venue of the action from Bronx to New York County and order of said court and Justice entered March 30, 1995, which denied plaintiffs’ motion for summary judgment with leave to renew in Supreme Court, New York County, unanimously affirmed, without costs.
In this action pursuant to Labor Law §§ 200, 240 and 241 and common-law negligence in connection with injuries suffered as the result of the collapse of a wall at a construction site located in New York County owned by NYCHA, the court properly exercised its discretion in transferring venue pursuant to CPLR 505 (a), as venue should be properly laid "in the county in which the [public] authority has its principal office or where it has facilities involved in the action.” CPLR 505 is not rendered inapplicable by any contention of "vicarious” liability. Further, as the IAS Court properly noted, this transitory action should be tried in the county in which the cause of action arose (see, Clinton v Griffin, 176 AD2d 501, 502). We note that this motion, made within five months after commencement of the action against it, was brought within a "reasonable time” (CPLR 511 [a]).
The court also properly denied plaintiffs’ motion for sum*301mary judgment with leave to renew in New York County as discovery had not been completed and there is, on the present record, insufficient evidence as to the degree of liability, if any, of the various defendants. Concur—Murphy, P. J., Asch, Nardelli and Mazzarelli, JJ.